Citation Nr: 1200652	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent disability rating, effective March 27, 2007. 

In September 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. The record was held open for 30 days, in which the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration of the evidence. 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that an initial evaluation in excess of 50 percent is warranted for his service-connected PTSD. 

Review of the record indicates that the Veteran's last VA examination for his service-connected psychiatric disability was in May 2011. At the VA examination, the Veteran reported his PTSD symptomatology, to include nightmares every other night, suicidal ideation in 1995, not shaving, and showering every three days. Following the examination, the examiner noted, in pertinent part, that the Veteran's appearance was unkempt and unshaven, symptoms were intermittent, memory was impaired, and there were no objective findings of obsessions. The examiner confirmed the Veteran's diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) score of 55. 

Subsequently, evidence associated with the claims file indicates that the Veteran's PTSD has worsened. VA outpatient treatment records from June 2011 to September 2011 document the Veteran had significant difficulties in the areas of social, occupational, and family, he was assigned a GAF score of 48 in June 2011 and September 2011, and the Veteran reported an increase in his depression in September 2011. Additionally, the Veteran and his wife testified at a September 2011 Board hearing and asserted that he has had more troubles since the May 2011 VA examination. He reported, in pertinent part, that he is always on guard and double checks doors at night, which interferes with his sleep. He continues to argue with his wife and attends counseling sessions once a month at a VA outpatient treatment facility in Pueblo, Colorado. The Veteran's wife noted the Veteran just stays in his room, gets very angry after drinking alcohol, talks a lot about suicide attempts, and has been very forgetful within the past year. She also reported the Veteran's nightmares have worsened and fear the Veteran would hit her during his sleep, hence they sleep in separate beds.  

Since VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The May 2011 VA examination report is inadequate in light of the September 2011 Board hearing transcript and VA outpatient treatment records from June 2011 to September 2011 which indicate that the Veteran's psychiatric symptoms have worsened. Thus, an additional examination is necessary to ascertain the current severity and impairment of the Veteran's service-connected psychiatric disability. 

Furthermore, the Veteran testimony at the September 2011 Board hearing revealed that he was retired on disability in 2008 and that his Social Security retirement was due to his PTSD. Review of the record shows that reports from the Social Security Administration (SSA) are not of record. The United States Court of Appeals for Veterans Claims has repeatedly held that when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, it must obtain them. See Baker v. West, 11 Vet. App. 163, 169 (1998). The Veterans Claims Assistance Act of 2000 (VCAA) also emphasizes the need for VA to obtain records from any federal agency. 38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West Supp. 2010). Under these circumstances, an attempt should be made by the RO to obtain these records.  

With regard to a TDIU, although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.  A May 2011 statement by a VA Social Worker indicates that the Veteran is totally disabled due to PTSD. In addition, the Veteran testified that he was unable to work due to PTSD. In light of this evidence, the issue of TDIU is reasonably raised by the record and must be adjudicated.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2. Obtain any outstanding records of VA treatment, to include from the Pueblo Community Based Outpatient Clinic (CBOC), pertaining to the Veteran's service-connected PTSD from September 2011, the date of the most recent VA outpatient treatment record, to the present. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3. Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s). In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

4. Schedule the Veteran for the appropriate examination to determine the current severity of his service-connected PTSD. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished. The Veteran's claims file must be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished.

All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 should be assessed and documented. The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) due to: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. The examiner must also discuss any additional symptoms related to the Veteran's service-connected PTSD. The examiner should include a GAF score with an explanation of what the assigned score represents.  

The VA examiner must provide an opinion as to whether the Veteran's service-connected PTSD, in and of itself, renders the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with educational and employment experience. The examiner should also address the impact, if any, of the Veteran's non-service connected disabilities on the Veteran's ability to maintain substantially employment. All opinions expressed must be supported by a complete rationale. If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

5. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




